Citation Nr: 1823722	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-38 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depressive disorder not otherwise specified with opioid dependence (depressive disorder).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than depressive disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 2000 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified before the undersigned Veterans Law Judge.  

The Board notes that additional VA treatment records have been associated with the Veteran's claims file following the July 2015 statement of the case (SOC).  These records note ongoing diagnoses of depressive disorder and PTSD and are duplicative of evidence previously considered by the agency of original jurisdiction (AOJ).  Therefore, a waiver of AOJ consideration of this evidence is unnecessary.  See 38 C.F.R. § 20.1304 (2017).  

In December 2017, the Veteran's representative withdrew representation in compliance with 38 C.F.R. § 20.608(b)(2) (2017).  As the Veteran has not obtained new representation, the Board considers the Veteran to be self-represented in this matter. 

The Veteran submitted a formal claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) in May 2014, which was denied in the October 2014 rating decision.  He did not appeal the October 2014 rating decision in regards to his claim for TDIU.  See November 2014 Notice of Disagreement (NOD).  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU).  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review, and it is not before the Board. 
FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's depressive disorder most nearly approximates occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.

2.  The Veteran's PTSD had its onset in service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for depressive disorder, but no more, are met from November 9, 2012.  38 U.S.C. §§ 1154(a), 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 101 (24), 106, 1110, 5107(b) (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's depressive disorder is currently rated as 50 percent disabling.  He contends that throughout the entire appeal period his depressive disorder has been more severe than the currently assigned rating and that he is entitled to an increased rating.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

The Veteran's depressive disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9434 (2017).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

On May 2, 2014, the Veteran filed a claim for a TDIU, which the RO construed as including a claim for an increased rating for the Veteran's depressive disorder.  Ordinarily, the appeal period before the Board would be from this date, plus the one year look back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  However, as the Board is also awarding service connection for PTSD in this decision, that disability will be considered as part of his service-connected psychiatric disability, and in light of his contentions, the Board considers the appeal period in this case as stemming from November 9, 2012, the date of his claim for entitlement to service connection for PTSD.

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 70 percent are met throughout the appeal period, effective November 9, 2012.  The evidence shows that the Veteran's depressive disorder produces deficiencies in most areas due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, nightmares, impairment of memory, concentration problems, avoidance, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, panic attacks three times per week, and difficulty in adapting to stressful circumstances.

Conversely, the Board finds that the Veteran's symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for own occupation, or own name.  The June 2013 VA examiner described the Veteran as clean and neatly groomed, his cognitive skills were intact, and there was no evidence of a thought disorder, delusional thinking, paranoia, or psychosis.  Notably, none of the VA examiners found that the Veteran was totally occupationally and socially impaired.  

In November 2012, the Veteran presented to the emergency department following a call to the police by his then wife for "threatening suicide and was going for a gun."  There, he denied his intent to harm anyone else but stated more than once "he would be better off dead and his family would get over his death."  He denied suicidal and homicidal thoughts to the June 2013 and July 2014 examiners.  However, the Veteran testified as to experiencing suicidal thoughts, increased irritability, angry outbursts, and road rage.  See December 2017 Board Hearing at 13.  He reported that although he does not become violent he does become verbally abusive.  Id. at 14.  The Board finds that his suicidal ideation and periods of angry outbursts are contemplated by a 70 percent rating, though he does not show persistent danger to himself or others that is characteristic of a 100 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  

As to social impairment, the Veteran testified to feelings of social detachment and estrangement.  He divorced his wife in January 2016 and currently lives with his parents.  He indicated that he avoids crowds and isolates himself.  See December 2017 Board Hearing at 11.  He also reported a strained relationship with his two daughters.  Id. at 4.  He has one son who he sees on a supervised visitation regime.  Id.  He testified that while in restaurants and at church that he sits in the corner, so that other people cannot sit behind him.  Id. at 12.  The Board notes that the Veteran maintained a relationship with his parents and otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability, angry outbursts, and other symptoms described above.  

As to occupational impairment, the Veteran testified that his depressive disorder impacts his ability to work.  See also December 2017 Board Hearing at 10.  Further, in his May 2014 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, he indicated that he last worked in September 2011, at an automotive shop, due to his depressive disorder.  In a letter received in September 2014, the Veteran's former employer indicated that the Veteran performed well and quit due to his drug problem.  The June 2013 and July 2014 VA examiners found occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks.  A December 2015 VA mental health treatment note describes the Veteran's desire to enroll in theology online courses and obtain a part-time job.  Therefore, the Board finds that the Veteran's symptoms result in no more than an occasional decrease in occupational functioning.  

In the Veteran's mother's December 2017 written statement, she indicated that the Veteran has difficulty functioning independently and that she monitors his medication.  See also December 2017 Hearing at 9.  However, VA treatment records reveal that he still manages to go to his own appointments and perform activities of daily living.  See also June 2013 VA examination report and September 2014 and August 2017 VA treatment records.  Therefore, the Board finds that the Veteran's intermittent inability to perform activities of daily living has not impacted his ability to function independently, and that his symptoms are not of such severity or frequency to result in total occupational and social impairment.

The Board notes that the evidence of record shows the Veteran has additional symptomatology not enumerated in the rating criteria, including nightmares.  However, the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  These additional symptoms are not seen as effecting more than a reduction in reliability and productivity.  Mauerhan.

Based on the above-cited evidence and the Veteran' competent and credible reports as to the intensity, frequency, and nature of his psychiatric symptoms throughout the course of the appeal, a 70 percent rating for depressive disorder is warranted, from November 9, 2012, exclusive of the period of assignment of a temporary total rating.  The evidence of record does not support a finding that the Veteran has exhibited the level of cognitive, occupational and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent disability rating under the general rating schedule for psychiatric disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Service Connection

The Veteran asserts that his acquired psychiatric disorder is the result of an in-service sexual assault.  Specifically, the Veteran asserts that he was drugged, sexually assaulted, and robbed while stationed in Cyprus.  See January 2013 written statement; December 2017 Board Hearing at 17-18. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R.
§ 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f). 

Special consideration must be given to claims for service connection for PTSD based on personal assault as a result of the sensitivity and difficulty in establishing proof of the assault in such claims.  Patton v. West, 12 Vet. App. 272 (1999).  Medical evidence may be used to corroborate the Veteran's claimed stressor in personal assault PTSD claims.  Further, the Veteran may use evidence other than the service treatment records to corroborate the account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  This evidence includes, but is not limited to: medical records, police records, statements from the Veteran's family and friends, and changes in behavior, to include, substance abuse, a request for a transfer to another military duty assignment, and unexplained changes in social behavior.  This evidence is still subject to a credibility analysis.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011). 

Regarding current diagnosis, there is conflicting evidence of record.  His VA treatment records are replete with PTSD diagnoses entered by multiple VA medical professionals, who have furnished him longstanding, ongoing mental health care for PTSD treatment based on his reported symptomatology.  See June 2013 and June 2017 VA treatment records.  A June 2013 VA examiner concluded that the Veteran did not have a current diagnosis of PTSD under DSM-IV, determining that the Veteran's report of being drugged and raped did not satisfy Criterion A.  However, a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Affording the Veteran the benefit of the doubt, the Board concedes the presence of a current diagnosis of PTSD.  Thus, the first element of service connection is established.  

Regarding in-service stressors, the Veteran testified and submitted a January 2013 statement describing the in-service stressor of a sexual assault by a woman in between March 2003 and May 2003.  See December 2017 Board Hearing at 17-18.  His statements are internally consistent, and his descriptions of the chronology of events in service, including the dates and locations where he was stationed, are confirmed by his service personnel records.  The Board finds the Veteran's descriptions of his in-service personal assault, including his discussion of these events for purposes of seeking VA mental health treatment, are both competent and credible.  

Furthermore, the Veteran's VA mental health treatment records reflect a long history of alcohol and substance abuse beginning in 2004 and a history of suicide threats.  See, e.g., November 2012 VA mental health evaluation note.  Notably, prior to his sexual assault, the Veteran received exceptional ratings in all areas of his performance appraisal from April 2002 and April 2003.  However, his April 2003 to April 2004 performance appraisal received exceptional ratings in all areas other than "conduct on/off duty."  Further, the Veteran divorced his wife in March 2004.  His service personnel records reveal that in January 2005 he was found to be in violation of Article 112A, wrongful use of a controlled substance (marijuana) from July 2004 to August 2004.  As a result, his rank was reduced and he was involuntarily discharged.  In of these demonstrated behavior changes, the Board finds his stressor is established under 38 C.F.R. § 3.304(f)(1), (5).  

Regarding the final element of service connection, December 2012 and March 2013 VA mental health treatment records affirmatively reflect that the Veteran's PSTD is the result of his military sexual trauma.  

In short, the Veteran has competently and credibly reported that he was sexually assaulted in service in 2003, and he has provided internally consistent details that are supported by behavior changes in his service personnel records following the incident.  The Veteran has been diagnosed with PTSD, and his VA treatment providers confirmed the PTSD diagnosis in the context of his in-service personal assault.  The record also reflects the presence of "markers" pointing to a personal assault in service, including, for example, the Veteran's longstanding history of alcohol and substance abuse, his history of suicide threats, and the breakup of a primary relationship following the in-service sexual assault.  As such, all of the elements of service connection for PTSD based on personal assault are met, and the benefit should be granted. 


ORDER

A 70 percent rating, but no higher, for depressive disorder is granted from November 9, 2012, exclusive of the period of assignment of a temporary total rating.

Service connection for PTSD is granted. 




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


